DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4, 10 and 12-13 are objected to because of the following informalities:
In claim 1, “assistance of a transportation vehicle” should be “assistance of [[a]] the transportation vehicle”
In claims 1 and 10, “a driving direction along which the transportation vehicle is maneuvered” should be “a driving direction along which the transportation vehicle may be maneuvered”
In claims 3 and 12, “the swarm data” should be “
In claims 4 and 13, “an access to a luggage compartment” should be “

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering data relating to a vehicle’s surroundings, recognizing a parking spot in the surroundings, categorizing the parking spot, using the gathered data to choose a driving direction for the vehicle to park, and determining a parking maneuver to park the vehicle adhering to the chosen driving direction. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A parking assistance system for a transportation vehicle for providing parking assistance of a transportation vehicle, the parking assistance system comprising: 
at least one surroundings sensor that generates sensor data for recognition of a parking space in surroundings of the transportation vehicle with reference to the sensor data; and 
a control unit that is configured to assign a predetermined parking space category to the recognized parking space, 
wherein the control unit is further configured to offer a parking maneuver to a user of the transportation vehicle for parking into the parking space having the assigned parking space category, and 
wherein parking space surroundings data that describe a location of the parking space and/or a surroundings of the parking space are determined, a driving direction along which the transportation vehicle is maneuvered into the parking space is determined with reference to the parking space surroundings data, and the parking maneuver along the determined driving direction is offered to the user.
The claim recites a system that performs a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The claimed invention is directed to the concept of gathering data relating to a vehicle’s surroundings, recognizing a parking spot in the surroundings, categorizing the parking spot, using the gathered data to choose a driving direction for the vehicle to park, and determining a parking maneuver to park the vehicle adhering to the chosen driving direction, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human. The at least one surrounding sensor is disclosed in [00016] of applicant’s specification as being a generic sensor, such as an ultrasonic sensor, a radar sensor, a lidar sensor or a camera. The generic functionalities of these sensors could be performed mentally by a human. Furthermore, the extra step of offering the maneuver to the user merely comprises outputting the judicial exception, which is insignificant extra solution activity and therefore does not serve to integrate the judicial exception into a practical application (Prong Two: NO, does not recite 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The implementation of the abstract idea via generic computer components and/or generic sensor components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer.
Examiner’s note: In vehicle control cases such as the present case, the most common way for applicants to overcome a mental process rejection under 35 USC 101 such as the above is to amend the claims to include some form of vehicle controls dependent on the judicial exception. Vehicle controls, such as autonomously operating a vehicle to move it from one point to another, are definitely not mental processes, so adding such limitations can overcome these sorts of rejections. Examiner believes that applicant has basis for at least partially autonomously controlling the vehicle to enter a parking space (Applicant discloses that, “As soon as the user has selected an appropriate parking maneuver, the transportation vehicle 1 can be parked into the parking space 3 at least semi-automatically by the parking assistance system” [See at least 00037 in applicant’s specification]). Therefore, one way that applicant can overcome this 101 rejection is to amend the claims to recite limitations similar to this cited portion of [00037] from applicant’s specification. However, this is merely examiner’s suggestion and it is ultimately up to applicant to claim their invention as they see fit.

Regarding claim 2, applicant recites The parking assistance system of claim 1, wherein the driving direction is determined by the control unit in response to a bay parking space being assigned as the parking space category to the parking space.
However, a user could mentally specify the category of the parking space and mentally pick a driving direction based on that categorization so the additional limitations of this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The parking assistance system of claim 1, wherein the parking space surroundings data are determined with reference to the at least one surroundings sensor, with reference to a position determination system and/or based on the swarm data.
However, a user could mentally observe their surroundings, position, and the positions of other vehicles, so the additional limitations in this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The parking assistance system of claim 1, wherein it is recognized with reference to the parking space surroundings data that an access to a luggage compartment of the transportation vehicle is necessary after carrying out the parking maneuver, and the driving direction is determined based on the necessary access to the luggage compartment.
However, a user could mentally determine a need to access a luggage compartment and mentally determine the orientation of the vehicle required to make it accessible, so the 

Regarding claim 5, applicant recites The parking assistance system of claim 4, wherein it is recognized that the access to the luggage compartment is necessary in response to the parking space surroundings data describing a retail business in the surroundings of the parking space.
However, a user could mentally determine a need to access a luggage compartment in response to detecting a retail business in their surroundings so the additional limitations are not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The parking assistance system of claim 1, wherein the parking space surroundings data describe a current traffic density on a carriageway adjacent to the parking space and the driving direction is determined based on the traffic density.
However, an individual could mentally observe a traffic density on a carriageway and pick a driving direction based off of that observation, so the additional limitations in this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The parking assistance system of claim 6, wherein a reverse driving direction is determined as the driving direction in response to it being recognized with reference to the surroundings data that heavy traffic is present on the carriageway adjacent to the parking space.
However, an individual could mentally observe a traffic density on a carriageway and pick a driving direction based off of that observation, so the additional limitations in this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The parking assistance system of claim 1, wherein the driving direction is determined with reference to preference data of the user, wherein the preference data describe a preference of the user for the driving direction and/or a driving direction stipulated by the user for the parking space or a different parking space in the surroundings.
However, an individual could mentally determine their own preferred parking direction and pick a driving direction based off of that preference, so the additional limitations in this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The parking assistance system of claim 1, wherein the driving direction is determined with reference to swarm data, wherein the swarm data describe driving directions chosen by other transportation vehicles for parking into the parking space and/or in another parking space in the surroundings.
However, a user could mentally observe the parking direction selected by other vehicles and pick a driving direction based off of that observation, so the additional limitations in this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites A method for the operation of a parking assistance system of a transportation vehicle wherein a parking space in a surroundings of the transportation vehicle is recognized with reference to sensor data of at least one surroundings sensor of the transportation vehicle, the method comprising: 
assigning a predetermined parking space category to the parking space; 
offering a parking maneuver into the parking space with the assigned parking space category to a user of the transportation vehicle, 
wherein parking space surroundings data that describe a location of the parking space and/or a surroundings of the parking space are determined, 
wherein a driving direction along which the transportation vehicle is maneuvered into the parking space is determined with reference to the parking space surroundings data, and 
wherein the parking maneuver along the determined driving direction is offered to the user.
The claim recites a series of steps and therefore is directed to a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The claimed invention is directed to the concept of gathering data relating to a vehicle’s surroundings, recognizing a parking spot in the surroundings, categorizing the parking spot, using the gathered data to choose a driving direction for the vehicle to park, and determining a parking maneuver to park the vehicle adhering to the chosen driving direction, which is an 
Nothing in the claim elements precludes the steps from being performed entirely by a human. The at least one surrounding sensor is disclosed in [00016] of applicant’s specification as being a generic sensor, such as an ultrasonic sensor, a radar sensor, a lidar sensor or a camera. The generic functionalities of these sensors could be performed mentally by a human. Furthermore, the extra step of offering the maneuver to the user merely comprises outputting the judicial exception, which is insignificant extra solution activity and therefore does not serve to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The implementation of the abstract idea via generic computer components and/or generic sensor components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer.
Examiner’s note: In vehicle control cases such as the present case, the most common way for applicants to overcome a mental process rejection under 35 USC 101 such as the above is to amend the claims to include some form of vehicle controls dependent on the judicial exception. Vehicle controls, such as autonomously operating a vehicle to move it from one point to another, are definitely not mental processes, so adding such limitations can overcome these sorts of rejections. Examiner believes that applicant has basis for at least partially (Applicant discloses that, “As soon as the user has selected an appropriate parking maneuver, the transportation vehicle 1 can be parked into the parking space 3 at least semi-automatically by the parking assistance system” [See at least 00037 in applicant’s specification]). Therefore, one way that applicant can overcome this 101 rejection is to amend the claims to recite limitations similar to this cited portion of [00037] from applicant’s specification. However, this is merely examiner’s suggestion and it is ultimately up to applicant to claim their invention as they see fit.

Regarding claim 11, applicant recites The method of claim 10, wherein the driving direction is determined in response to a bay parking space being assigned as the parking space category to the parking space.
However, a user could mentally specify the category of the parking space and mentally pick a driving direction based on that categorization so the additional limitations of this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method of claim 10, wherein the parking space surroundings data are determined with reference to the at least one surroundings sensor, with reference to a position determination system and/or based on the swarm data.
However, a user could mentally observe their surroundings, position, and the positions of other vehicles, so the additional limitations in this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method of claim 10, wherein it is recognized with reference to the parking space surroundings data that an access to a luggage compartment of the transportation vehicle is necessary after carrying out the parking maneuver, and the driving direction is determined based on the necessary access to the luggage compartment.
However, a user could mentally determine a need to access a luggage compartment and mentally determine the orientation of the vehicle required to make it accessible, so the additional limitations in this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The method of claim 13, wherein it is recognized that the access to the luggage compartment is necessary in response to the parking space surroundings data describing a retail business in the surroundings of the parking space.
However, a user could mentally determine a need to access a luggage compartment in response to detecting a retail business in their surroundings so the additional limitations are not adequate to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The method of claim 10, wherein the parking space surroundings data describe a current traffic density on a carriageway adjacent to the parking space and the driving direction is determined based on the traffic density.


Regarding claim 16, applicant recites The method of claim 15, wherein a reverse driving direction is determined as the driving direction in response to it being recognized with reference to the surroundings data that heavy traffic is present on the carriageway adjacent to the parking space.
However, an individual could mentally observe a traffic density on a carriageway and pick a driving direction based off of that observation, so the additional limitations in this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The method of claim 10, wherein the driving direction is determined with reference to preference data of the user, wherein the preference data describe a preference of the user for the driving direction and/or a driving direction stipulated by the user for the parking space or a different parking space in the surroundings.
However, a user could mentally determine their own preferred parking direction and pick a driving direction based off of that preference, so the additional limitations in this claim are not adequate to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The method of claim 10, wherein the driving direction is determined with reference to swarm data, wherein the swarm data describe driving directions chosen by other transportation vehicles for parking into the parking space and/or in another parking space in the surroundings.
However, a user could mentally observe the parking direction selected by other vehicles and pick a driving direction based off of that observation, so the additional limitations in this claim are not adequate to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 9522675 B1), hereinafter referred to as You.
Regarding claim 1, You discloses A parking assistance system for a transportation vehicle for providing parking assistance of a transportation vehicle (See at least Fig. 11 in You: You discloses a parking assist system for a vehicle [See at least You, Col 12, lines 3-7]), the parking assistance system comprising: 
at least one surroundings sensor that generates sensor data for recognition of a parking space in surroundings of the transportation vehicle with reference to the sensor data (See at least Fig. 11 in You: You discloses that at S1100, the parking space search unit 20 searches for both a perpendicular parking space and a parallel parking space using left-side and right-side sensors [See at least You, Col 12, lines 3-16]); and 
a control unit that is configured to assign a predetermined parking space category to the recognized parking space (You discloses that parking space search unit 20 categorizes detected parking spaces as left perpendicular parking, right perpendicular parking, left parallel parking, or right parallel parking [Col 12, lines 17-42]), 
wherein the control unit is further configured to offer a parking maneuver to a user of the transportation vehicle for parking into the parking space having the assigned parking space category (You discloses that after the parking space is discovered, selectable parking modes may be sequentially displayed by a parking mode selection unit 10 wherein the parking mode first displayed may be a parking mode in which the parking space search unit 20 determines that the vehicle can be parked in the corresponding parking space [See at least You, Col 12, lines 24-42]), and 
wherein parking space surroundings data that describe a location of the parking space and/or a surroundings of the parking space are determined (See at least Fig. 11 in You: You discloses that, at S1100, the parking space search unit 20 searches for both a perpendicular parking space and a parallel parking space using left-side and right-side sensors in order to determine whether parking spaces are located to the left or right of the vehicle [See at least You, Col 12, lines 3-16]), a driving direction along which the transportation vehicle is maneuvered into the parking space is determined with reference to the parking space surroundings data (See at least Fig. 11 in You: You discloses that, when the right perpendicular parking mode or the left perpendicular parking mode has been selected in the first stage (S1115-Y), the parking controller 30 leads the driver to select either a head-in parking mode or a reverse parking mode, through an HMI, a display panel, and/or a speaker (S1120) [See at least You, Col 12, lines 63-67]. This may be regarded as determining a plurality of possibly driving directions with respect to the parking space location, so that the user may select one), and the parking maneuver along the determined driving direction is offered to the user (See at least Fig. 11 in You: You discloses that, when the right perpendicular parking mode or the left perpendicular parking mode has been selected in the first stage (S1115-Y), the parking controller 30 leads the driver to select either a head-in parking mode or a reverse parking mode, through an HMI, a display panel, and/or a speaker (S1120) [See at least You, Col 12, lines 63-67]).

Regarding claim 2, You discloses The parking assistance system of claim 1, wherein the driving direction is determined by the control unit in response to a bay parking space being assigned as the parking space category to the parking space (See at least Fig. 11 in You: You discloses that, when the right perpendicular parking mode or the left perpendicular parking mode has been selected in the first stage (S1115-Y), the parking controller 30 leads the driver to select either a head-in parking mode or a reverse parking mode, through an HMI, a display panel, and/or a speaker (S1120) [See at least You, Col 12, lines 63-67]).

Regarding claim 3, You discloses The parking assistance system of claim 1, wherein the parking space surroundings data are determined with reference to the at least one surroundings sensor (See at least Fig. 11 in You: You discloses that, at S1100, the parking space search unit 20 searches for both a perpendicular parking space and a parallel parking space using left-side and right-side sensors in order to determine whether parking spaces are located to the left or right of the vehicle [See at least You, Col 12, lines 3-16]), with reference to a position determination system and/or based on the swarm data.

Regarding claim 8, You discloses The parking assistance system of claim 1, wherein the driving direction is determined with reference to preference data of the user, wherein the preference data describe a preference of the user for the driving direction and/or a driving direction stipulated by the user for the parking space or a different parking space in the surroundings (See at least Fig. 11 in You: You discloses that, when the right perpendicular parking mode or the left perpendicular parking mode has been selected in the first stage (S1115-Y), the parking controller 30 leads the driver to select either a head-in parking mode or a reverse parking mode, through an HMI, a display panel, and/or a speaker (S1120) [See at least You, Col 12, lines 63-67]. This may be regarded as determining the driving direction with for the parking space based on the driver’s preference).

Regarding claim 10, You discloses A method for the operation of a parking assistance system of a transportation vehicle (See at least Fig. 11 in You: You discloses a parking assist system for a vehicle [See at least You, Col 12, lines 3-7]) wherein a parking space in a surroundings of the transportation vehicle is recognized with reference to sensor data of at least one surroundings sensor of the transportation vehicle (See at least Fig. 11 in You: You discloses that at S1100, the parking space search unit 20 searches for both a perpendicular parking space and a parallel parking space using left-side and right-side sensors [See at least You, Col 12, lines 3-16]), the method comprising: 
assigning a predetermined parking space category to the parking space (You discloses that parking space search unit 20 categorizes detected parking spaces as left perpendicular parking, right perpendicular parking, left parallel parking, or right parallel parking [Col 12, lines 17-42]); 
offering a parking maneuver into the parking space with the assigned parking space category to a user of the transportation vehicle (You discloses that after the parking space is discovered, selectable parking modes may be sequentially displayed by a parking mode selection unit 10 wherein the parking mode first displayed may be a parking mode in which the parking space search unit 20 determines that the vehicle can be parked in the corresponding parking space [See at least You, Col 12, lines 24-42]), 
wherein parking space surroundings data that describe a location of the parking space and/or a surroundings of the parking space are determined (See at least Fig. 11 in You: You discloses that, at S1100, the parking space search unit 20 searches for both a perpendicular parking space and a parallel parking space using left-side and right-side sensors in order to determine whether parking spaces are located to the left or right of the vehicle [See at least You, Col 12, lines 3-16]), 
wherein a driving direction along which the transportation vehicle is maneuvered into the parking space is determined with reference to the parking space surroundings data (See at least Fig. 11 in You: You discloses that, when the right perpendicular parking mode or the left perpendicular parking mode has been selected in the first stage (S1115-Y), the parking controller 30 leads the driver to select either a head-in parking mode or a reverse parking mode, through an HMI, a display panel, and/or a speaker (S1120) [See at least You, Col 12, lines 63-67]. This may be regarded as determining a plurality of possibly driving directions with respect to the parking space location, so that the user may select one), and 
wherein the parking maneuver along the determined driving direction is offered to the user (See at least Fig. 11 in You: You discloses that, when the right perpendicular parking mode or the left perpendicular parking mode has been selected in the first stage (S1115-Y), the parking controller 30 leads the driver to select either a head-in parking mode or a reverse parking mode, through an HMI, a display panel, and/or a speaker (S1120) [See at least You, Col 12, lines 63-67]).

Regarding claim 11, You discloses The method of claim 10, wherein the driving direction is determined in response to a bay parking space being assigned as the parking space category to the parking space (See at least Fig. 11 in You: You discloses that, when the right perpendicular parking mode or the left perpendicular parking mode has been selected in the first stage (S1115-Y), the parking controller 30 leads the driver to select either a head-in parking mode or a reverse parking mode, through an HMI, a display panel, and/or a speaker (S1120) [See at least You, Col 12, lines 63-67]).

Regarding claim 12, You discloses The method of claim 10, wherein the parking space surroundings data are determined with reference to the at least one surroundings sensor (See at least Fig. 11 in You: You discloses that, at S1100, the parking space search unit 20 searches for both a perpendicular parking space and a parallel parking space using left-side and right-side sensors in order to determine whether parking spaces are located to the left or right of the vehicle [See at least You, Col 12, lines 3-16]), with reference to a position determination system and/or based on the swarm data.

Regarding claim 17, You discloses The method of claim 10, wherein the driving direction is determined with reference to preference data of the user, wherein the preference data describe a preference of the user for the driving direction and/or a driving direction stipulated by the user for the parking space or a different parking space in the surroundings (See at least Fig. 11 in You: You discloses that, when the right perpendicular parking mode or the left perpendicular parking mode has been selected in the first stage (S1115-Y), the parking controller 30 leads the driver to select either a head-in parking mode or a reverse parking mode, through an HMI, a display panel, and/or a speaker (S1120) [See at least You, Col 12, lines 63-67]. This may be regarded as determining the driving direction with for the parking space based on the driver’s preference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 9522675 B1) in view of Laury et al. (US 20190228375 A1), hereinafter referred to as You and Laury, respectively.
Regarding claim 4, You discloses The parking assistance system of claim 1.
However, You does not explicitly disclose the system wherein it is recognized with reference to the parking space surroundings data that an access to a luggage compartment of the transportation vehicle is necessary after carrying out the parking maneuver, and the driving direction is determined based on the necessary access to the luggage compartment.
However, Laury does teach a parking assist method wherein it is recognized with reference to the parking space surroundings data that an access to a luggage compartment of the transportation vehicle is necessary after carrying out the parking maneuver, and the driving direction is determined based on the necessary access to the luggage compartment (Laury teaches that an autonomous delivery vehicle may orient itself specifically for loading so that storage compartments of the vehicle are accessible when the vehicle reaches its parking spot [See at least Laury, 0069]). Both You and Laury teach parking assist methods for a vehicle. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist method of You to also orient the vehicle in response to a need to access a luggage compartment after the vehicle is parked, as in Laury. Doing so improves convenience for users who would wish to load or unload items from the luggage compartment(s) of the vehicle.

Regarding claim 5, You in view of Laury teaches The parking assistance system of claim 4, wherein it is recognized that the access to the luggage compartment is necessary in response to the parking space surroundings data describing a retail business in the surroundings of the parking space (Laury teaches that travel of the vehicle to a location may comprise travel of the vehicle to a store or restaurant in order to receive ordered items/products [See at least Laury, 0016]. Also see at least Fig. 4B in Laury: Laury teaches that first location 455 may represent a pickup location for these items/products [See at least Laury, 0078]. Laury further teaches that the autonomous delivery vehicle 302 can evaluate the vehicle's location relative to the target location (e.g. the first target location 455) and thereby determine whether or not to stop the vehicle [See at least Laury, 0108]. Laury further teaches that an autonomous delivery vehicle may orient itself specifically for loading so that storage compartments of the vehicle are accessible when the vehicle reaches its parking spot [See at least Laury, 0069]). Both You and Laury teach methods for navigating a vehicle to a parking location. However, only Laury explicitly teaches where the vehicle may detect its proximity to a store or restaurant in 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist system of You to also be able to determine the proximity of the vehicle to a store or restaurant where loading will occur, and to orient the vehicle during parking so that the luggage compartments of the vehicle are accessible, as in Laury. Doing so improves convenience for employees of the store or restaurant who wish to load or unload items from the luggage compartment(s) of the vehicle.

Regarding claim 13, You discloses The method of claim 10.
However, You does not explicitly disclose the method wherein it is recognized with reference to the parking space surroundings data that an access to a luggage compartment of the transportation vehicle is necessary after carrying out the parking maneuver, and the driving direction is determined based on the necessary access to the luggage compartment.
However, Laury does teach a parking assist method wherein it is recognized with reference to the parking space surroundings data that an access to a luggage compartment of the transportation vehicle is necessary after carrying out the parking maneuver, and the driving direction is determined based on the necessary access to the luggage compartment (Laury teaches that an autonomous delivery vehicle may orient itself specifically for loading so that storage compartments of the vehicle are accessible when the vehicle reaches its parking spot [See at least Laury, 0069]). Both You and Laury teach parking assist methods for a vehicle. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist method of You to also orient the vehicle in response to a need to access a luggage compartment after the vehicle is parked, as in Laury. Doing so improves convenience for users who would wish to load or unload items from the luggage compartment(s) of the vehicle.

Regarding claim 14, You in view of Laury teaches The method of claim 13, wherein it is recognized that the access to the luggage compartment is necessary in response to the parking space surroundings data describing a retail business in the surroundings of the parking space (Laury teaches that travel of the vehicle to a location may comprise travel of the vehicle to a store or restaurant in order to receive ordered items/products [See at least Laury, 0016]. Also see at least Fig. 4B in Laury: Laury teaches that first location 455 may represent a pickup location for these items/products [See at least Laury, 0078]. Laury further teaches that the autonomous delivery vehicle 302 can evaluate the vehicle's location relative to the target location (e.g. the first target location 455) and thereby determine whether or not to stop the vehicle [See at least Laury, 0108]. Laury further teaches that an autonomous delivery vehicle may orient itself specifically for loading so that storage compartments of the vehicle are accessible when the vehicle reaches its parking spot [See at least Laury, 0069]). Both You and Laury teach methods for navigating a vehicle to a parking location. However, only Laury explicitly teaches where the vehicle may detect its proximity to a store or restaurant in order to 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist system of You to also be able to determine the proximity of the vehicle to a store or restaurant where loading will occur, and to orient the vehicle during parking so that the luggage compartments of the vehicle are accessible, as in Laury. Doing so improves convenience for employees of the store or restaurant who wish to load or unload items from the luggage compartment(s) of the vehicle.

Claims 6-7, 9, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 9522675 B1) in view of Eshima (US 20190276011 A1), hereinafter referred to as Eshima.
Regarding claim 6, You discloses The parking assistance system of claim 1.
However, You does not explicitly disclose the parking assistance system wherein the parking space surroundings data describe a current traffic density on a carriageway adjacent to the parking space and the driving direction is determined based on the traffic density.
However, Eshima does explicitly teach a parking assistance system wherein the parking space surroundings data describe a current traffic density on a carriageway adjacent to the parking space and the driving direction is determined based on the traffic density (Eshima teaches that if the vehicle is located in a parking lot of a large-scale commercial facility with a relatively heavy vehicle traffic, the standard parking direction may be set to the backward parking in order to allow relatively smooth exit [See at least Eshima, 0028]. Examiner would like to note that in [00037] of applicant’s specification, applicant discloses that “carriageway 8 [shown in Fig. 2] is a road with a high traffic density” with parking spots on both sides of the road. Therefore, examiner will adopt this definition of the term “carriageway” and holds that the roadway taught in [Eshima, 0028] meets these criteria). Both You and Eshima teach parking assist methods which determine the orientation of a vehicle during parking. However, only Eshima explicitly teaches where reverse parking of a vehicle may be selected by default responsive to high traffic on a road adjacent to a parking spot.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist method of You to also designate reverse parking of a vehicle as the default parking orientation responsive to high traffic on a road adjacent to a parking spot. Doing so improves safety by allowing smoother, and therefore safer, exit of the vehicle from the parking space (With regard to this reasoning, Eshima teaches that if the vehicle is located in a parking lot of a large-scale commercial facility with a relatively heavy vehicle traffic, the standard parking direction may be set to the backward parking in order to allow relatively smooth exit [See at least Eshima, 0028]).

Regarding claim 7, You in view of Eshima teaches The parking assistance system of claim 6, wherein a reverse driving direction is determined as the driving direction in response to it being recognized with reference to the surroundings data that heavy traffic is present on the carriageway adjacent to the parking space (Eshima teaches that if the vehicle is located in a parking lot of a large-scale commercial facility with a relatively heavy vehicle traffic, the standard parking direction may be set to the backward parking in order to allow relatively smooth exit [See at least Eshima, 0028]).

Regarding claim 9, You discloses The parking assistance system of claim 1.
However, You does not explicitly disclose the system wherein the driving direction is determined with reference to swarm data, wherein the swarm data describe driving directions chosen by other transportation vehicles for parking into the parking space and/or in another parking space in the surroundings.
However, Eshima does teach a parking assist system wherein the driving direction is determined with reference to swarm data, wherein the swarm data describe driving directions chosen by other transportation vehicles for parking into the parking space and/or in another parking space in the surroundings (See at least Fig. 2 in Eshima: Eshima teaches that from steps S102-S105, the host-vehicle direction determinator 12 determines the most common parking direction of the respective parking directions of the one or the plurality of parking vehicles surrounding the desired parking spot to be the parking direction of the vehicle 1 [See at least Eshima, 0023-0025]). Both You and Eshima teach parking assist methods which determine the orientation of a vehicle during parking. However, only Eshima explicitly teaches where the parking direction of the vehicle may be determined to match the most common parking direction of the surrounding vehicles which are already parked.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist method of You to also utilize the most common parking direction of the surrounding vehicles for the host vehicle when (With regard to this reasoning, Eshima teaches that since the parking direction of the vehicle 1 is automatically determined by the parking support apparatus 100, it is possible to improve the user's convenience, for example, in comparison with an apparatus according to a comparative example in which the user determines the parking direction [See at least Eshima, 0026]).

Regarding claim 15, You discloses The method of claim 10.
However, You does not explicitly disclose the parking assistance method wherein the parking space surroundings data describe a current traffic density on a carriageway adjacent to the parking space and the driving direction is determined based on the traffic density.
However, Eshima does explicitly teach a parking assistance method wherein the parking space surroundings data describe a current traffic density on a carriageway adjacent to the parking space and the driving direction is determined based on the traffic density (Eshima teaches that if the vehicle is located in a parking lot of a large-scale commercial facility with a relatively heavy vehicle traffic, the standard parking direction may be set to the backward parking in order to allow relatively smooth exit [See at least Eshima, 0028]. Examiner would like to note that in [00037] of applicant’s specification, applicant discloses that “carriageway 8 [shown in Fig. 2] is a road with a high traffic density” with parking spots on both sides of the road. Therefore, examiner will adopt this definition of the term “carriageway” and holds that the roadway taught in [Eshima, 0028] meets these criteria). Both You and Eshima teach parking assist methods which determine the orientation of a vehicle during parking. However, 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist method of You to also designate reverse parking of a vehicle as the default parking orientation responsive to high traffic on a road adjacent to a parking spot. Doing so improves safety by allowing smoother, and therefore safer, exit of the vehicle from the parking space (With regard to this reasoning, Eshima teaches that if the vehicle is located in a parking lot of a large-scale commercial facility with a relatively heavy vehicle traffic, the standard parking direction may be set to the backward parking in order to allow relatively smooth exit [See at least Eshima, 0028]).

Regarding claim 16, You in view of Eshima teaches The method of claim 15, wherein a reverse driving direction is determined as the driving direction in response to it being recognized with reference to the surroundings data that heavy traffic is present on the carriageway adjacent to the parking space (Eshima teaches that if the vehicle is located in a parking lot of a large-scale commercial facility with a relatively heavy vehicle traffic, the standard parking direction may be set to the backward parking in order to allow relatively smooth exit [See at least Eshima, 0028]).

Regarding claim 18, You discloses The method of claim 10.
However, You does not explicitly disclose the method wherein the driving direction is determined with reference to swarm data, wherein the swarm data describe driving directions chosen by other transportation vehicles for parking into the parking space and/or in another parking space in the surroundings.
However, Eshima does teach a parking assist method wherein the driving direction is determined with reference to swarm data, wherein the swarm data describe driving directions chosen by other transportation vehicles for parking into the parking space and/or in another parking space in the surroundings (See at least Fig. 2 in Eshima: Eshima teaches that from steps S102-S105, the host-vehicle direction determinator 12 determines the most common parking direction of the respective parking directions of the one or the plurality of parking vehicles surrounding the desired parking spot to be the parking direction of the vehicle 1 [See at least Eshima, 0023-0025]). Both You and Eshima teach parking assist methods which determine the orientation of a vehicle during parking. However, only Eshima explicitly teaches where the parking direction of the vehicle may be determined to match the most common parking direction of the surrounding vehicles which are already parked.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist method of You to also utilize the most common parking direction of the surrounding vehicles for the host vehicle when performing parking assistance. Doing so improves a user's convenience as compared to an apparatus according in which the user determines the parking direction (With regard to this reasoning, Eshima teaches that since the parking direction of the vehicle 1 is automatically determined by the parking support apparatus 100, it is possible to improve the user's convenience, for example, in comparison with an apparatus according to a comparative example in which the user determines the parking direction [See at least Eshima, 0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/                                                                                                                   Primary Examiner, Art Unit 3668